      Case 4:19-cv-02401 Document 1 Filed on 07/03/19 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SCD MEMORIAL PLACE II LLC and                    §
SCD MEMORIAL LAKES I LLC,                        §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §        CIVIL ACTION NO. _________
                                                 §
LANDMARK AMERICAN                                §
INSURANCE COMPANY and                            §
CERTAIN UNDERWRITERS AT                          §
LLOYD’S LONDON,                                  §
                                                 §
       Defendants.                               §

         DEFENDANT, CERTAIN UNDERWITERS AT LLOYD’S, LONDON
     SUBSCRIBING TO POLICY NUMBER E16NP08710’S NOTICE OF REMOVAL

       COMES NOW Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,

SUBSCRIBING TO POLICY NUMBER E16NP08710, incorrectly named as CERTAIN

UNDERWRITERS AT LLOYD’S, LONDON, and files this Notice of Removal Pursuant to 28

U.S.C. §§ 1332(a), 1441, and 1446, and would respectfully show the Court as follows:

                                    A.     INTRODUCTION

       1.      On May 28, 2019, Plaintiffs, SCD MEMORIAL II LLC and SCD MEMORIAL

LAKES I LLC, (hereinafter “Plaintiffs”) filed their Original Petition and initiated an action

identifying Defendants, Certain Underwriters at Lloyd’s, London, Subscribing to Policy Number

E16NP08710 (hereinafter “Underwriters”), and Landmark American Insurance Company

(hereinafter “Landmark”) in the 234th Judicial Court of Harris County, Texas, Cause No.

2019-36435 (hereinafter the “State Court Action”). In Plaintiffs’ Original Petition, Plaintiffs

alleged (and Underwriters deny) that Underwriters’ wrongfully denied coverage to Plaintiffs and

this wrongful denial constitutes a breach of contract.
      Case 4:19-cv-02401 Document 1 Filed on 07/03/19 in TXSD Page 2 of 5



       2.      Plaintiffs allege that Underwriters’ Policy covers the damage that Plaintiffs’

buildings suffered due to flooding. Plaintiffs now seek the full $1,350,000.00 Policy limit of

Underwriters’ Policy as actual damages subject to applicable retention. (See ¶ 117 a-j in Plaintiffs’

Original Petition and Request for Disclosure). Plaintiffs’ Original Petition was served upon

Underwriters through the Secretary of State on June 5, 2019. Underwriters filed its Original

Answer on June 28, 2019. Defendant Landmark was served and filed its Motion to Stay as well

as its Original Answer Subject to its Motion to Stay on June 24, 2019. Therefore, Underwriters’

Notice of Removal is timely filed within the 30-day time period prescribed by 28 U.S.C. § 1446(b).

                              B.      GROUNDS FOR REMOVAL

       3.      Removal is proper because there is complete diversity among the parties. 28 U.S.C.

§ 1332(a). Plaintiff SCD Memorial Place II LLC has alleged it is a Delaware limited liability

company with its principal place of business located at 15377 Memorial Drive, Harris County,

Houston, Texas 77079. Plaintiff SCD Memorial Lakes I LLC has alleged it is a Delaware limited

liability company with its principal place of business located at 3009 Post Oak Boulevard, Suite

910, Harris County, Houston, Texas, 77046. Defendant Landmark is a New Hampshire

corporation, with its principal place of business located at 945 East Paces Ferry Road, Suite 1800,

Atlanta, Georgia 30326. Underwriters are and were at the time the State Court Action was filed,

citizens of the United Kingdom, where same are incorporated and reside.

       4.      Additionally, Plaintiffs are seeking monetary relief over $1,00,000.00 in the State

Court Action. Therefore, the amount in controversy exceeds $75,000.00, excluding interest and

costs. 28 U.S.C. § 1332(a).

       5.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the State Court

where the suit has been pending is located in this district.



                                                  2
       Case 4:19-cv-02401 Document 1 Filed on 07/03/19 in TXSD Page 3 of 5



        6.      Pursuant to 28 U.S.C. § 1441(d), Underwriters will promptly file a copy of this

notice of removal with the Clerk of the State Court where the suit has been pending, and written

notice of the filing will be given to Plaintiffs and Defendant.

        7.      A jury demand was made in the State Court Action.

        8.      As required by 28 U.S.C. §1446(a) and LR 81, attached to this notice are: 1) all

executed process in the case; 2) pleadings asserting causes of action, e.g., petitions, counterclaims,

cross actions, third-party actions, interventions, and all answers to such pleadings; 4) all orders

signed by the state judge; 5) the docket sheet; 6) an index of matters being filed; and 7) a list of all

counsel of record, including addresses, telephone numbers, and parties represented.

        9.      Defendant Landmark has consented to this removal.

                                      C.      CONCLUSION

        WHEREFORE, PREMISES CONSIDERED, Defendant CERTAIN UNDERWRITERS

AT LLOYD’S, LONDON, SUBSCRIBING TO POLICY NUMBER E16NP08710 ask this Court

to remove the suit to the Southern District of Texas, Houston Division, and for such other and

further relief to which it may be entitled in law or in equity.




                                                   3
Case 4:19-cv-02401 Document 1 Filed on 07/03/19 in TXSD Page 4 of 5



                              Respectfully submitted,

                              WALKER WILCOX MATOUSEK LLP

                              By: /s/ Robbie A. Moehlmann
                                      Robbie A. Moehlmann
                                      State Bar No. 24007691
                                      rmoehlmann@walkerwilcox.com
                                      Robin H. Wexler
                                      State Bar No. 24007393
                                      rwexler@walkerwilcox.com
                                      1001 McKinney Street, Suite 2000
                                      Houston, Texas 77002
                                      Telephone: (713) 654-8001
                                      Facsimile: (713) 343-6571

                              ATTORNEYS      FOR       CERTAIN
                              UNDERWRITERS AT LLOYD’S, LONDON,
                              SUBSCRIBING TO POLICY NUMBER
                              E16NP08710




                                 4
      Case 4:19-cv-02401 Document 1 Filed on 07/03/19 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 3rd day of July 2019, a true and correct copy of the above and
foregoing has been served by:

          certified mail, return receipt requested;  overnight delivery;    hand
       delivery;     United States first class mail;  facsimile transmission;
       electronic transmission on the following counsel:

       Attorneys for Plaintiff:
       Mark E. Miller
       Tae Andrews
       Miller Friel PLLC
       1200 New Hampshire Ave NW, Suite 800
       Washington, DC 20036
       millerm@millerfriel.com
       andrewst@millerfriel.com

       Scot Clinton
       Wilson, Cribbs and Goren, P.C.
       2500 Fannin Street
       Houston, TX 77002
       sclinton@wcglaw.com

       Attorney for Defendant
       Landmark American Insurance Company:
       Jay W. Brown
       Hilary C. Borow
       Shackelford, Bowen, McKinley & Norton, LLP
       717 Texas Ave., 27th floor
       Houston, TX 77002
       jbrown@shackelford.law
       hborow@shackelford.law



                                              /s/ Robbie A. Moehlmann
                                                  Robbie A. Moehlmann




                                                5
